DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(USPN 20110045067; 02/24/2011). Huang et al. teach 
“

    PNG
    media_image1.png
    739
    515
    media_image1.png
    Greyscale
”.
The KCl is alkalizing agent/buffer and  glycerol is the plasticizer. Haung et al. at paragraph 9-10  teaches that the gelatin can be a bloom gelatin. Haung et al. paragraphs 36-38 teach a method of making the soft gel capsule comprising mixing solvent, glycerol and carrageenan at temperatures ranging from 65-90 degree C.  Haung et al. at paragraphs 2, 8 teach that fillers materials can be fish oils(According to bingsoft citations fish oil pH is acidic ranging from 3.8-5.4). The percentages of the instant ingredients in Example 1 for the soft shell differs from those in the instant enteric shell. However, there is no showing of the benefit of instant enteric softgel capsule shell over Haung et al. soft gel capsule shell. Haung et al. do not teach iota-carrageenan but instead kappa-carrageenan. In the absence of unexpected results for the iota-carrageenan over kappa-carrageenan, the kappa-carrageenan would render the iota-carrageenan obvious since they are both carrageenans having similar chemical and physical properties. In addition the prior art does not teach disintegration time pattern for the soft gel capsule in acidic medium. It is obvious that the instant soft gel and Haung et al. soft capsule would have a similar disintegration pattern due to the fact that both Haung et al. and instant invention use the same chemicals to create the soft gel capsule.  Haung et al. uses KCl while instant claim uses disodium phosphate buffer, both are salts creating electrolytes/buffers with are subjected to water; therefore, it would be obvious to substitute one salt(electrolyte,buffer) for another absent a showing of unexpected result for disodium phosphate over potassium chloride functionality in water. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616